Title: To Benjamin Franklin from Patience Wright, 29 March 1778
From: Wright, Patience
To: Franklin, Benjamin


Honoured Sir
Pall-mall waxwork March 29th 177[8]
As mr. Platts historey, his marage to my daughter and their return to america is already been Laid before you for your Councell assistiace &c. The most Sincere gratitue to God for making YOU the garduin Angel of us, who are so far from our native contry, notwithstanding I meet with the greatest politeness and sevility from the people of England yet, the Distress which is already Come and must follow to this once great littel Island give me such pain I Cannot Content my self to Behold any more. I began with the Boston Port Bill and I have travild through all the difirent ways of provdence to Bring about the grand and most Extrordary Revolutions by the most unlikly means, That I now belive that all my romantick Education Joynd with my father old Lovells Courage Can be Serrisable yet farther to Bring on the Glorious Cause of sivil and religious Liberty. 5 years agoe I Drempt a Dream Concerning Doctr. Frankling. I wrote down sd Dream and told number now read to-day that all those wonderful Events woud happen and as only one half is yet Come to Pass I most Solomly believe I shall live to see the other Part Compleated. Your Publick Entry to the Court of France is a prelude to the same honour done you at the Court of London with the addition of being the Glorious Deliver &c. when the good god who governs the world and rules in the heart of princes, he Raises up a Frankling to do his great work and that America should be honourd with her Son Benjiman the youngest of his Father Famaly and the man whom I have been taught to look on with the highest hopes to my Contry. It has made me determind to make you a Visit to take your Bosto [Bust] to send to the Empror of Germany, The Queen France with [?] other such likness as you shall aprove. Words Cannot Express the honour your lettr has done me Wherin you say you love me as well as Ever which is saying Mrs. Wright has the Friendship of the greatest man in this whole World and her study has, and shall be to deserve it by a faithful Eye to His honor, and her Contry by paying due honor to the now great philosophic Doctr. Frankling acknowledgd so by all the Known Chrestian People.

I Intend seting out for France as soon as the Hurly burly begins which must happen by mid sumer.
I shall bring some of my performanc with me and from the same old Patience Wright.
The great love and Confidence I have in you Joynd to my honest Intention to serve my Contry is a sufficient apoligy for this plain old Fashion Lettr from a good woman to the wisest man. My Knowlede of the falce and shameful Use of Polite Corospondance give me the Boldness to [write?] to you from my heart and to tell you I am your Very humble and faithful Servant.
Remember the faithful in times of troubel and the women in all ages have been found Corospondans very Useful. Irland love you.
I have wrote to our old Friends this Day, they are well per Letter from a Admaral.
 
Addressed: Doctr Frankling
Notation: Mde Wright, London March 29. 1777.
